Case 2:19-cv-00567-JDL Document 25 Filed 03/19/21 Page 1 of 2         PageID #: 1020




                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE


TARYN M.,                                      )
                                               )
      Plaintiff,                               )
                                               )
                   v.                          ) 2:19-cv-00567-JDL
                                               )
ANDREW M. SAUL,                                )
Commissioner of Social Security,               )
                                               )
      Defendant.                               )


           ORDER ACCEPTING THE RECOMMENDED DECISION
                    OF THE MAGISTRATE JUDGE
      Taryn M. seeks judicial review of the Social Security Administration

Commissioner’s final decision determining that she is not disabled and denying her

applications for disability insurance benefits and supplemental security income (ECF

No. 1).   Pursuant to 28 U.S.C.A. § 636(b)(3) (West 2021) and D. Me. Local R.

16.3(a)(2), United States Magistrate Judge John H. Rich III held a telephonic hearing

on the Plaintiff’s Statement of Errors (ECF No. 13) on June 17, 2020. The Magistrate

Judge filed his Recommended Decision with the Court on November 15, 2020 (ECF

No. 20), recommending that the Court affirm the Commissioner’s decision. The

Plaintiff objected to the Recommended Decision on November 28, 2020 (ECF No. 21).

The Commissioner filed a Response to the Plaintiff’s Objection on December 14, 2020

(ECF No. 22). I held a hearing on March 3, 2021, and heard arguments from counsel

for both the Plaintiff and the Commissioner.

       After reviewing and considering the Magistrate Judge’s Recommended

Decision, together with the entire record and the attorneys’ arguments at the hearing,
Case 2:19-cv-00567-JDL Document 25 Filed 03/19/21 Page 2 of 2     PageID #: 1021




I have made a de novo determination of all matters adjudicated by the Magistrate

Judge’s Recommended Decision. I concur with the Magistrate Judge’s conclusions as

set forth in his Recommended Decision and determine that no further proceeding is

necessary.

      It is therefore ORDERED that the Recommended Decision (ECF No. 20) of

the Magistrate Judge is hereby ACCEPTED, and the Commissioner’s decision is

AFFIRMED.

      SO ORDERED.

      Dated this 19th day of March, 2021.

                                                   /s/ Jon D. Levy
                                             CHIEF U.S. DISTRICT JUDGE




                                        2
